Citation Nr: 1453334	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  07-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tooth injuries.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1987 to December 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2006 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2010.  A transcript of the hearing is in the Veteran's file. 

This case was previously before the Board in January 2011.  At that time, there were 25 issues before the Board.  The Board issued final dispositions for 21 of those issues, and it remanded four matters, including entitlement to service connection for residuals of a jaw injury, residuals of a neck injury, migraine headaches, and tooth injuries.  In a July 2014 rating decision, service connection was granted for the preceding three claims.  

As a result, only the issue of entitlement to service connection for tooth injuries remains on appeal.  The development ordered for that issue has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran did not suffer dental trauma or tooth injuries in service.  

CONCLUSION OF LAW

The criteria for service connection for tooth injuries are not met. 38 U.S.C.A. §§ 1110, 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A letter of February 2005 satisfied the duty to notify provisions.  This letter notified the Veteran of his and VA's respective duties for obtaining evidence.  This letter did not notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Though the Veteran in this case did not receive such notice regarding ratings and effective dates, his claim is being denied, so there can be no possibility of any prejudice to him.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010) (finding failure to provide Dingess notice to Veteran whose service connection claim was being denied to be harmless error).  Further, his claim was subsequently readjudicated, most recently in a July 2014 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in May 2014; the record does not reflect that this examination was inadequate for rating purposes.  Instead, it responded to the specific questions posed by the Board, and it contains sufficient information to decide the Veteran's claim.  





There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  

Entitlement to Service Connection

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Specific to dental claims, disability compensation is payable for loss of teeth or other dental problems as a result of in-service trauma or disease. 38 C.F.R. §§ 3.4, 3.100, 4.150, Diagnostic Code 9913.  

For compensation purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service. VAOGCPREC 5-97, 62 Fed. Reg. 15566 (1997); Nielson v. Shinseki, 607 F.3d 802, 804 (Fed. Cir. 2010).




Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible. Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the weight and credibility of admissible evidence, which are factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curium, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

The Veteran seeks service connection for teeth injuries which he contends are related to an in-service motorcycle accident.  
The Veteran currently has a dental disability.  In May 2014 on VA examination, the Veteran had several fractured teeth.  Private treatment records further show that the Veteran has received extensive dental treatment since 2005.  

The Veteran's claim fails, however, as there is no evidence of in-service dental trauma.  In letters to VA and at his June 2010 hearing, the Veteran has argued that he suffered dental trauma in a November 1989 motorcycle accident.  In a December 2009 letter, the Veteran stated that his teeth were fractured from "blunt force trauma" as a result of his motorcycle accident.  At his June 2010 hearing, the Veteran stated that "the force of the impact was so strong that [his] lower plate literally welded itself to the upper plate."  He continued that "the teeth were shoved together that violently that they actually locked and welded together."  He stated that further treatment from Air Force dentists following this injury exacerbated the situation.  He added that within the last eight years, his teeth have disintegrated, and that he has five teeth that are broken in half.  

For two reasons, the Board finds this description of the in-service injuries not credible.  

First, the Veteran's descriptions of his in-service injuries are not corroborated by the evidence of record.   The service treatment records do reflect that the Veteran was injured in a November 1989 motorcycle accident.  An inpatient treatment record cover sheet reflects that he suffered a fracture of the right wrist, fracture of the left fibular head, and a hematoma of the right periorbital region.  The narrative summary at his hospital discharge reflects that the Veteran complained of pain in the right wrist, left knee, left ankle, and face.  

There is, however, no evidence that the Veteran injured or sustained trauma to any of his teeth as a result of the accident.  None of the records contemporaneous to the accident or in the year of recuperation following the accident showed any diagnosis of or treatment for dental trauma resulting from the accident.  Further, his November 1990 separation examination noted dental caries, but did not note any further dental abnormality.  

Instead, the service treatment records show that the Veteran underwent routine dental care during service.  Although the Veteran complained of jaw pain following his November 1989 accident, there is no evidence of dental trauma to the teeth.  

Also the Veteran's current account of the in-service injuries is inconsistent with past statements.  In November 1990 in the report of medical history at separation, the Veteran denied suffering from severe tooth or gum trouble.  He did identify numerous other problems, so his failure to note any dental difficulties is significant.  In December 1990, the month of his separation from service, the Veteran sought service connection for disabilities he claimed were related to his in-service motorcycle accident.  The disabilities included the left knee, right wrist, groin, right eye, and jaw.  The Veteran did not refer to his teeth.  The statements and claims in proximity to the Veteran's in-service injury are more credible than the story related by the Veteran 20 years later.  

In the absence of any evidence of in-service dental trauma, service connection for the claimed disability must fail.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  And service connection for tooth injuries is not warranted.

ORDER

Service connection for tooth injuries is denied.  



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


